Citation Nr: 1604310	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-19 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Although a final November 2009 rating decision denied service connection for PTSD, the liberalizing 2010 amendment to 38 C.F.R. § 3.304(f) creates a new factual basis for adjudicating the claim, requiring de novo review.  See Ervin v. Shinseki, 24 Vet. App. 318 (2011).

The Veteran appeared at hearing before the undersigned in October 2015.  A transcript of the hearing is of record.


FINDINGS OF FACT

The Veteran has PTSD that a VA psychiatrist has related to a fear of hostile military activity during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
Service connection requires evidence showing: (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f).

If a claimed stressor is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the claimant's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means the claimant experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the claimant or others, such as from an actual or potential improvised explosive device, vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In June 2011, a VA psychiatrist, R.L., M.D., assessed the Veteran and determined he had PTSD as a result of his fear of hostile military activity during service in Vietnam.  This diagnosis is presumed to be made in accordance with 38 C.F.R. § 4.125(a); therefore, it is sufficient to support a grant of entitlement to service connection for PTSD.  See Cohen, 10 Vet. App. at 140 (finding that mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").  The finding is consistent with the circumstances of the Veteran's service.

A February 2012 VA examiner was unable to confirm the PTSD diagnosis because the Veteran was unable to compose himself to the extent necessary to discuss his stressors during the examination.  R.L., M.D., noted the Veteran's reluctance to discuss his experiences in Vietnam in her June 2011 assessment; however, the treatment context allowed her the opportunity to elicit details regarding specific events the Veteran experienced in Vietnam, which formed the basis for her opinion.  The Veteran's June 2011 account is consistent with the places, types, and circumstances of his service.  See 38 C.F.R. § 3.304(f)(3).

Ultimately, the evidence is in at least relative equipoise as to whether the Veteran's current PTSD is the result of his active service.  Reasonable doubt must be resolved in his favor, and service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


